Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 17, 2016

The Court of Appeals hereby passes the following order:

A16A2038. BALEWA MUHAMMAD v. OCWEN LOAN SERVICING, LLC.

      The appellant in the above-styled case failed to comply with the notice of

docketing mailed by this Court and with Court of Appeals Rules 22 (a) and 23 (a),

regarding the filing of an enumeration of errors and brief within 20 days after the

appeal was docketed on July 11, 2016 (or within the time allowed by any order

permitting an extension of time). See also Court of Appeals Rule 13.

      Nevertheless, rather than dismissing this appeal, this Court, in an order dated

August 2, 2016, notified the appellant of his failure to file a timely brief and ordered

him to file his brief no later than August 12, 2016. The order further informed the

appellant that his failure to do so could result in the dismissal of his appeal without

further notice as well as subject him to contempt of this Court. See Court of Appeals

Rules 7, 13, 23 (a). But on August 12, 2016, instead of filing an appellate brief in

compliance with this Court’s order, the appellant filed a motion for a 30-day

extension to file a brief. Because the appellant has failed to show good cause

warranting such an extension, his motion is DENIED and this appeal is DISMISSED.
See Court of Appeals Rule 23 (a).




                                    Court of Appeals of the State of Georgia
                                                                         08/17/2016
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.